Title: General Orders, 9 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday Feby 9th 1779
Parole Felkirk—C. Signs Quedal. Elna.


Complaints having been made that the regimental Pay-Masters have in many instances made it a practice when paying their regiments to get officers to write receipts without obliging the persons receiving the money to sign them, or to make their marks thereto—This practice cannot be allowed of as a Voucher sufficient to discharge the Pay-Masters on a settlement of their accounts—The Pay-Masters are therefore forbid to take any such receipts at their own peril in future; and those Pay-Masters who have taken receipts without signature are directed to produce receipts with each man’s signature, or in case of the soldiers not being able to write, with his mark, attested by some Commissioned Officer.

The old and new Field Officers of the day are to attend regularly at parade hours at the New-Orderly-Room.
